Motion granted, on consent of the parties, insofar as to amend pages 1 and 9 of this Court’s decision and order (164 AD2d 233), entered on November 29, 1990, to reflect the correct description of the appeal as that taken from a resettled order of the Surrogate’s Court, New York County, entered on September 8, 1989, rather than from an order thereof entered on or about August 1, 1989, which latter date is deleted from the decision and order and the former substituted accordingly. Concur—Murphy, P. J., Carro, Ellerin, Wallach and Smith, JJ.